In re: Joseph Jackson applying for writ of habeas corpus.
Writ granted. Evidentiary hearing ordered, limited to whether plea of guilty was taken as required by Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274.
HAMLIN, J., concurs in the dissent of Summers, J.
SUMMERS, J., dissents from the granting of this writ.
The minutes reflect that defendant was advised of his rights under Boykin and hence the plea was intelligent, and voluntary with understanding of its consequences.
SANDERS, J., dissents for reasons assigned by Summers, J.